UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2316



OLGA PANKINA; DMITRIJS HOHLOVS,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-450-025; A95-450-026)


Submitted:   August 27, 2007            Decided:   September 12, 2007


Before MICHAEL and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


H. Raymond Fasano, MADEO & FASANO, New York, New York, for
Petitioners.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Jonathan Robbins, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Olga Pankina, a native of the former Soviet Republic and

a stateless citizen, and her husband, Dmitrijs Hohlovs, a native

and citizen of Latvia, petition for review of an order of the Board

of Immigration Appeals (“Board”) denying their motion to reopen*

their immigration proceedings. We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the Petitioners’ motion.     See 8 C.F.R. § 1003.2(a)

(2007); INS v. Doherty, 502 U.S. 314, 323-24 (1992).   Accordingly,

we deny the petition for review for the reasons stated by the

Board.   See In Re: Pankina, Nos. A95-450-025; A95-450-026 (B.I.A.

Nov. 21, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                   PETITION DENIED




     *
      Although the Petitioners filed their motion as a “motion for
reconsideration,” the Board properly found that the motion was in
substance a motion to reopen.

                               - 2 -